PER CURIAM.
This appeal from the denial of a motion for post conviction relief after evidentiary hearing was dismissed when appellant failed to respond to an order to show cause concerning the timeliness of the notice of appeal. We conclude that appellant’s motion for rehearing or reconsideration establishes good cause for his failure to respond, and therefore withdraw our prior order of dismissal.
However, upon consideration of appellant’s response to the order to show cause, we conclude that the notice of appeal was not timely filed, and the appeal is therefore dismissed for lack of jurisdiction. This disposition is without prejudice to appellant’s right to seek a belated appeal by proper petition complying with the requirements of Florida Rule of Appellate Procedure 9.141(c).
WOLF, LEWIS, and WETHERELL, JJ., concur.